DAVIDSON, P. J.
Appellant was given three years in the penitentiary under an indictment charging him with burglary. There were no bills of exceptions reserved during the trial, at least, none were sent up in the record, and the transcript is unaccompanied by a statement of the facts upon which appellant was tried.
The application for continuance, in the absence of a statement of the facts and bills of exceptions, cannot be reviewed. The matters complained of in the motion for new trial, in the absence of a statement of the facts, cannot be intelligently discussed or -reviewed.
There being no error, as the record is presented, authorizing a reversal, the judgment is affirmed.